Mr. Justice Boggs. The only question presented for determination is whether a person who is subpoenaed to attend and does attend a court of record in his own county as a witness in behalf of the people of the State in a number of separate criminal cases against different defendants, pending at the same time for trial, is entitled to claim a,nd receive as witness fees one dollar per day and mileage in each of the cases in which he is subpoenaed, or is he only entitled to one dollar per day for each day which he attends and mileage to and from the court in full of all fees in all of the cases in which he is subpoenaed. The statute providing for ’ the fees of witnesses is as follows : ‘‘ Every witness attending in his own county upon trials in the courts of record shall be entitled to receive one dollar per day for each day’s attendance and five cents per mile each way for necessary travel.” Sec. 4Y, Chap. 52, Bevised Statutes. The appellant contends that this statute can not be construed to entitle a witness to per diem and mileage in each of a number of different cases or trials when in fact such witness only attends the court one day and only necessarily travels once to and from the place of holding the court, but that it should be construed to allow a witness one dollar for each day in full compensation for that day—no matter in how many cases he was required by the subpoenas of the court to attend. We can not assent to this view. Though only one day at the court, such witness is in attendance in all the cases and can npt leave the court while any of the cases in which he was subpoenaed remain for disposition. He renders service in each case and the law does not take cognizance of parts of a day in the matter of the payment of witnesses. It would be wholly impracticable to attempt to apportion a witness’ per diem among all the different cases, or parties, according to the length of time a witness was detained upon the witness stand in each case, or according to the time occupied in the disposition of the different cases during any day. Nor can the other engagements of a witness at the court be taken into consideration. He may be in attendance as a party to other casqs or as a grand juror or as an officer of the court; he is nevertheless entitled to per diem in each case for each day that he is required by law to atteud as a witness in that case. The administration of justice requires that each witness be in court all the time until discharged, ready to answer in any case in which he has been subpoenaed and his right to demand fees in each case is, we think, clear. Upon similar principles it is held in Vanatta v. Brewer, 85 Ill. 114, that where an officer served a subpoena upon several different witnesses residing at one place on the same day, requiring-but one trip, he may rightfully charge mileage from the place of holding the court to the residence of each witness. Our ruling as to the right of a witness to fees in each case in which he is subpoenaed is supported by Robinson v. Banks. 17 Ga. 211; Trudley v. Wyser, 1 Stewart (Ala.) 23; Beale v. Stevens, 14 P. (Cal.) 186; 10 Abbott’s Pr. (N. Y.) 304. The people of the State of Illinois pay nó witness fees in criminal cases. If the accused is acquitted or not brought to trial, or, if convicted, is insolvent, the witness, though forced by law to attend and wait upon the court, can have no compensation. The per diem allowed in each case, even if paid, is small. Attendance upon our courts as a witness is as a rule a burden cast by law upon the citizen and we think the fears expressed by counsel that it will, under the rule here announced, be adopted as a lucrative business, are groundless. The judgment of the County Court must be affirmed. Judgment affirmed.